IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  July 3, 2008
                               No. 07-60624
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

IGNATIUS KUM WUNG,

                                          Petitioner,

v.

MICHAEL B. MUKASEY, U S ATTORNEY GENERAL,

                                          Respondent.


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A98 873 403


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Ignatius Kum Wung, a native and citizen of Cameroon, has filed a petition
for review of the order of the Board of Immigration Appeals (BIA) denying his
application for asylum, withholding of removal, and relief under the Convention
Against Torture. The Immigration Judge found Wung to lack credibility, and
Wung failed to challenge that finding in his appeal to the BIA. Wung therefore
failed to exhaust his administrative remedies, and we are without jurisdiction



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-60624

to review this issue that is essential to the success of Wung’s claims. See
Townsend v. INS, 799 F.2d 179, 181-82 (5th Cir. 1986). The petition for review
is DISMISSED.




                                      2